DETAILED ACTION
Claims 1, 4, 7-14, and 17-20 are presented for examination.
Claims 2-3, 5-6, and 15-16 have been cancelled.
This office action is in response to request for continued examination submitted on 09-NOV-2021.
An interview conducted on 08 NOV 2021 (mailed date 11/16/2021) is referenced below.
Claim 4 has been indicated as having allowable subject matter and is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.


Claim Interpretation
Claims 1-13 no longer invoke 35 U.S.C. 112(f) per amendment.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive per amendment.  The rejection of 35 U.S.C. 112(b) has been withdrawn.

Response to Arguments - 35 USC § 102
Applicant’s arguments with respect to 35 U.S.C. 102 have been fully considered and are persuasive per agreement in the conducted interview.  The rejection of 35 U.S.C. 102 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 8-9 of the Applicant’s Arguments/Remarks dated 11/09/2021 (hereinafter ‘Remarks’), Applicant argues the claims have distinguished over the prior rejections under 35 U.S.C. 103. More specifically, on pg. 9, Applicant presents arguments regarding the amended limitation “generated with a simulation or a statistical method without experiment” which have been found persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of 
Shanmugasundram et al., U.S. Patent Application Publication 2002/0197745 A1 (hereinafter ‘Shanmugasundram’) in view of
Dudman et al., United States Patent 7,983,776 B2 (hereinafter ‘Dudman’) further in view of
Ishii et al., U.S. Patent Application Publication 2013/0213437 A1 (hereinafter ‘Ishii’).

Accordingly,
Shanmugasundram in view of Dudman further in view of Ishii further in view of Brown et al., “A step-by-step guide to non-linear regression analysis of experimental data using a Microsoft Excel spreadsheet” (hereinafter ‘Brown’).

And,
Shanmugasundram in view of Dudman further in view of Ishii further in view of Guthrie et al., United States Patent 5,709,593 (hereinafter ‘Guthrie’).



Claim Objections
Claim 4 is objected to because of the following informalities:
The amended claim 4 recites the following amended limitation “A value between a value of at least one recipe item of one recipe model and a value of the at least one recipe item of another recipe model”. The claim recites three different “values” and one A determined value between a value of at least one recipe item of one recipe model and a value of the at least one recipe item of another recipe model”. The claim contains sufficient antecedent basis, however, which “value” is referenced is difficult to determine without careful reading of the claim and the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Shanmugasundram et al., U.S. Patent Application Publication 2002/0197745 A1 (hereinafter ‘Shanmugasundram’) in view of
Dudman et al., United States Patent 7,983,776 B2 (hereinafter ‘Dudman’) further in view of
Ishii et al., U.S. Patent Application Publication 2013/0213437 A1 (hereinafter ‘Ishii’).

Regarding Claim 1: A substrate processing apparatus for processing a substrate, the substrate processing apparatus comprising:
Shanmugasundram teaches a controller configured to set (“controlling means capable of controlling an operating parameter of the polishing process” [0032])
Shanmugasundram teaches a plurality of recipe items comprising operation conditions of the substrate processing apparatus, ("The initial conditions may be determined empirically or by using the processing model of at least one embodiment of the present invention. If a processing model is used, a controller can use this model to calculate step times and processing parameters to polish an incoming profile to a target flat profile with a desired thickness as shown in step 510." [0074]; See Fig.5 step 510: Set recipe for incoming wafer for target"; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009])
Shanmugasundram teaches the controller being further (“a controller operatively coupled to the controlling means, the controller operating the controlling means to adjust the operating parameter of the polishing process” [0032])
Shanmugasundram teaches configured to acquire a plurality of recipe models ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention." [0086]; "The present invention uses a model (which can be implemented as a single model or multiple models) of the planarization process to predict material removal across the wafer surface and to improve within wafer thickness uniformity" [0009]; "Once a wafer/slurry /polishing pad system is identified, the system is characterized using the models developed according to the invention. In at least some embodiments of the present invention, it is envisioned that a separate model ( or at least a supplement to a composite model) is created for each slurry/polishing pad wafer combination (i.e., for each different type/brand of slurry and each type/brand of pad that may be used in production with a given type of wafer" [0069])
Shanmugasundram teaches obtained by changing values of the plurality of recipe items and experimenting or simulating a processing result of the substrate, ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009]; "Conventionally, data may be acquired empirically, by carrying out a series of experiments over a range of parameter values and over the lifetime of the polishing pad and conditioning disk. Such an approach makes no assumptions about the processing characteristics of the polishing operation, and the data is fit to the appropriate curve to define the model" [0059]),
Shanmugasundram teaches each recipe model configured to correspond to one of a plurality of steps included in a recipe, each recipe model including the plurality of recipe items and the processing result by the values of the plurality of recipe items in the recipe model, ("The DOE (deign of experiment) desirably is designed to establish the relationship between or among variables that have a strong and predictable impact on the processing output one wishes to control, e.g., wafer thickness. The DOE provides data relating to process parameters and process outcome, which is then loaded to the advanced process control system in step 320. The advanced processing control system may be a controller or computer that uses the data to create and update the model. Processing requirements such as output targets and process specification are determined by the user in step 325, which are combined with the DOE data to generate a working model in step 330" [0055]; See Fig.3)
Shanmugasundram teaches the controller being further configured to analyze the plurality of recipe models to generate the recipe and calculate a value of a processing result of the substrate by the recipe, the controller configured to select an order and a combination of a part or all of the plurality of recipe models to generate the recipe such that a calculation value of the processing result of the substrate by the recipe satisfies a predetermined condition, wherein the controller is configured to generate the recipe by analyzing the plurality of recipe models and, when the calculation value of the processing result of the substrate by the recipe does not satisfy the predetermined condition, to add at least one recipe model select an order and a combination of a part or all of the plurality of recipe models after the addition to generate a new recipe; and ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible." [0074]; The updated polishing recipe are interpreted as a new recipe model; Fig.5 shows an iterative process where previous recipes are updated if not within a range, thus previous recipes are used in the updating step; See also Fig.6; Examiner interprets the feedback of new parameters to generate an optimized recipe as adding a new recipe model. Examiner also notes that the feedback system of Fig.5 would be based on previous recipe models which is interpreted as combining. The above steps are repeated and further updates can take place which would further create more changes for the recipe based on the previous iteration)

Shanmugasundram does not appear to explicitly disclose
generated with a simulation or a statistical method without experiment

However, Dudman teaches generated with a simulation or a statistical method without experiment (“…In a further implementation of the present invention, a reference table is used to determine a performance factor. FIG. 3C depicts an example of a particular process flow 389 for a set of horizontal atmospheric furnaces using a predetermined factor, in accordance with an implementation of the present invention. From FIG. 3C, in accordance with data derived from a series of empirical experiments of process tools in a fab environment, a performance factor is defined without experimentation as set forth in Table 1…” Col 7 lines 58-67 data is derived using empirical experiments without experimentation)
Shanmugasundram and Dudman are analogous art because they are from the same field of endeavor, substrate processing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the when the calculation value of the processing result of the substrate by the recipe does not satisfy the predetermined condition, to add at least one recipe model and to select an order and a combination of a part or all of the plurality of recipe models after the addition to generate a new recipe as disclosed by Shanmugasundram by generated with a simulation or a statistical method without experiment as disclosed by Dudman.
One of ordinary skill in the art would have been motivated to make this modification in order to not have to match machine characteristics identical to the fab operations completed by running the process as discussed in Col 1 lines 46-56 by Dudman “…As a result, in a traditional approach, it is often attempted to match the tool performance characteristics (TPCs ), including machine characteristics, between process tools performing similar operations in one or more fab operations. With this approach, it is incorrectly believed that matched TPCs between similar process tools, even if identical in manufacturer and type, will result in identical or near-similar yields from each of the matched process tools. Unfortunately, even with matched process tools, yields are often subject to significant variance in what may otherwise appear to be an 55 identical fab process…”. Dudman further discussed in Col 1 lines 57-67 an improvement where the tools adjusted across hundreds of tools “…An attempt to improve upon the traditional approach has also proven unfavorable where oxidation time of a particular process tool is adjusted in relation to the yield result so as to achieve a desired yield output and characteristic. Unfortunately, even with this attempted improvement, the traditional approach remains faulted as these time adjustments are limited to a single fab process for a single fab recipe on a particular process tool. This approach is not suited to accommodate typical fab production runs and foundry services having tens or hundreds of distinct processes being performed across tens or hundreds of process tools…”

Shanmugasundram and Dudman do not appear to explicitly disclose
the controller being further configured to process the substrate based on the generated new recipe that satisfies the predetermined condition.

However, Ishii teaches the controller being further configured to process the substrate based on the generated new recipe that satisfies the predetermined condition (The particle counter 124 counts the number of particles (foreign substances) attached to the wafer surface, and sends the counted number to the operation controller 133. The operation controller 133 may change processing recipes at the Substrate processing apparatus 127 depending on the counted number of particles. For example, if the counted number of particles is greater than a predetermined reference value, then the substrate processing apparatus 127 may increase a time of the scrubbing process." [0139]).
Shanmugasundram, Dudman, and Ishii are analogous art because they are from the same field of endeavor, substrate processing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the controller being further configured to analyze the plurality of recipe models to generate the recipe and calculate a value of a processing result of the substrate by the recipe, as disclosed by Shanmugasundram and Dudman by the controller being further configured to process the substrate based on the generated new recipe that satisfies the predetermined condition as disclosed by Ishii.
One of ordinary skill in the art would have been motivated to make this modification in order to “In the processes of fabricating these devices, foreign Substances, such as fine particles and dusts, may be attached to the devices. The foreign Substances attached to the devices could be a cause of a short circuit between interconnects and a malfunction of the circuit. Therefore, in order to increase reliability of the devices, it is necessary to clean a wafer on which the devices are fabricated so as to remove the foreign Substances from the wafer” (Ishii, [0005]).

Regarding Claim 8: Shanmugasundram, Dudman, and Ishii teach The substrate processing apparatus according to claim 1, 
Shanmugasundram teaches wherein the controller always monitors an actual processing result of the substrate by the substrate processing apparatus and updates the recipe when the processing result does not satisfy the predetermined condition. ("Wafers are polished according to the initial polishing recipe in the CMP tool at step 520. The thickness of the polished wafer is measured and deviation from the predicted thickness is determined in step 530...If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; Fig.5 shows the continuous monitoring of the processing result of tool 520, the recipe are updated if the results are not within range).

Regarding Claim 9: Shanmugasundram, Dudman, and Ishii teach The substrate processing apparatus according to claim 1, 
Shanmugasundram teaches wherein the substrate processing apparatus is connected to an external computer via a communication line and acquires the plurality of recipe models generated in the computer. ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention. A suitable integrated controller and polishing apparatus (Mirra with iAPC or Mirra Mesa with iAPC) is available from Applied Materials, California." [0086]; "Communications with external devices such as the other components of the system described above can occur utilizing, for example, communication port 774." [0091]).

Regarding Claim 10: Shanmugasundram, Dudman, and Ishii teach The substrate processing apparatus according to claim 1, 
Shanmugasundram teaches wherein the predetermined condition is that in-plane uniformity of the substrate to be processed by the recipe is within a predetermined range. ("The updated recipe is then used in a feedback loop to progressively optimize the polishing recipe so as to improve or maintain within wafer film thickness uniformity" [0073]; See Fig. 5; "If the deviation is within acceptable ranges, no changes are made to the polishing recipe and the controller instructs the tool to reuse the existing recipe in step 550. If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller" [0074])

Regarding Claim 11: Shanmugasundram, Dudman, and Ishii teach The substrate processing apparatus according to claim 8,
Ishii teaches wherein the controller always monitors a particle amount on the substrate and updates the recipe when the particle amount does not satisfy a predetermined condition. (The particle counter 124 counts the number of particles (foreign substances) attached to the wafer surface, and sends the counted number to the operation controller 133. The operation controller 133 may change processing recipes at the Substrate processing apparatus 127 depending on the counted number of particles. For example, if the counted number of particles is greater than a predetermined reference value, then the substrate processing apparatus 127 may increase a time of the scrubbing process." [0139]).

Regarding Claim 14: A method for processing a substrate, said method comprising:
Shanmugasundram teaches holding the substrate; and ("an apparatus for conditioning polishing pads used to planarize substrates is provided having a carrier assembly having a plurality of arms for holding a wafer positionable over a plurality of planarizing surfaces of a plurality of polishing pads" [0032]; "Some carrier heads include a retaining ring 109 to hold the substrate and help to provide the polishing load" [0051]);
Shanmugasundram teaches processing the held substrate, ("Wafers are polished according to the initial polishing recipe in the CMP tool at step 520… The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; "As the wafer is pressed against the polishing pad, the wafer is mechanically and chemically polished" [0004]),
Shanmugasundram teaches wherein the processing of the substrate is performed by (a) setting in advance a plurality of recipe items including operation conditions of a substrate processing apparatus, ("The initial conditions may be determined empirically or by using the processing model of at least one embodiment of the present invention. If a processing model is used, a controller can use this model to calculate step times and processing parameters to polish an incoming profile to a target flat profile with a desired thickness as shown in step 510." [0074]; See Fig.5 step 510: Set recipe for incoming wafer for target"; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009];),
Shanmugasundram teaches (b) acquiring a plurality of recipe models ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention." [0086]; "The present invention uses a model (which can be implemented as a single model or multiple models) of the planarization process to predict material removal across the wafer surface and to improve within wafer thickness uniformity" [0009]; "Once a wafer/slurry /polishing pad system is identified, the system is characterized using the models developed according to the invention. In at least some embodiments of the present invention, it is envisioned that a separate model (or at least a supplement to a composite model) is created for each slurry/polishing pad wafer combination (i.e., for each different type/brand of slurry and each type/brand of pad that may be used in production with a given type of wafer" [0069])
Shanmugasundram teaches obtained by changing values of the plurality of recipe items and experimenting or simulating a processing result of the substrate, ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible" [0074]; "Deviations from the predicted outcome are used to set new polishing parameters, which feedback into the process to enhance process results" [0009]; "Conventionally, data may be acquired empirically, by carrying out a series of experiments over a range of parameter values and over the lifetime of the polishing pad and conditioning disk. Such an approach makes no assumptions about the processing characteristics of the polishing operation, and the data is fit to the appropriate curve to define the model" [0059]),
Shanmugasundram teaches each recipe model configured to correspond to one of a plurality of steps included in a recipe, each recipe model including the plurality of recipe items and the processing result by the values of the plurality of recipe items in the recipe model, ("The DOE (deign of experiment) desirably is designed to establish the relationship between or among variables that have a strong and predictable impact on the processing output one wishes to control, e.g., wafer thickness. The DOE provides data relating to process parameters and process outcome, which is then loaded to the advanced process control system in step 320. The advanced processing control system may be a controller or computer that uses the data to create and update the model. Processing requirements such as output targets and process specification are determined by the user in step 325, which are combined with the DOE data to generate a working model in step 330" [0055]; See Fig.3)
Shanmugasundram teaches (c) analyzing the plurality of recipe models to generate the recipe and ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention" [0086])
Shanmugasundram teaches calculating a value of a processing result of the substrate by the recipe, and (“The thickness of the polished wafer is measured and deviation from the predicted thickness is determined in step 530” [0074]),
Shanmugasundram teaches selecting an order and a combination of a part or all of the plurality of recipe models are to generate the recipe such that the calculation value of the processing result of the substrate satisfies a predetermined condition, ("A computer may be utilized to calculate the optimal pad conditioning recipe based upon the measured film thickness and calculated removal rate, employing the models and algorithm provided according to the invention" [0086]; "If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible." [0074]; See Fig.5; All previous iterations of the recipe are used and updated after the processing result not satisfying the deviation),
Shanmugasundram teaches wherein generating the recipe includes generating the recipe by analyzing the plurality of recipe models and, (See Fig.5, the final recipe is generated when all deviations are satisfied and no longer require any updating of any previous recipe)
Shanmugasundram teaches when the calculation value of a processing result of the substrate by the recipe does not satisfy the predetermined condition, adding at least one recipe model , and selecting an order and a combination of a part or all of the plurality of recipe models after the addition to generate a new recipe, and ("If the deviation is outside acceptable limits, new target parameters are set in step 560 and are fedback in step 570 into the controller where the polishing recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration. The polishing step may be repeated and further updates of the polishing recipe are possible." [0074]; The updated polishing recipe are interpreted as a new recipe model; Fig.5 shows an iterative process where previous recipes are updated if not within a range, thus previous recipes are used in the updating step; See also Fig.6; Examiner interprets the feedback of new parameters to generate an optimized recipe as adding a new recipe model. Examiner also notes that the feedback system of Fig.5 would be based on previous recipe models which is interpreted as combining. The above steps are repeated and further updates can take place which would further create more changes for the recipe based on the previous iteration).


Shanmugasundram does not appear to explicitly disclose
generated with a simulation or a statistical method without experiment

However, Dudman teaches generated with a simulation or a statistical method without experiment (“…In a further implementation of the present invention, a reference table is used to determine a performance factor. FIG. 3C depicts an example of a particular process flow 389 for a set of horizontal atmospheric furnaces using a predetermined factor, in accordance with an implementation of the present invention. From FIG. 3C, in accordance with data derived from a series of empirical experiments of process tools in a fab environment, a performance factor is defined without experimentation as set forth in Table 1…” Col 7 lines 58-67 data is derived using empirical experiments without experimentation)
Shanmugasundram and Dudman are analogous art because they are from the same field of endeavor, substrate processing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein the processing of the substrate is performed by (a) setting in advance a plurality of recipe items including operation conditions of a substrate processing apparatus as disclosed by Shanmugasundram by generated with a simulation or a statistical method without experiment as disclosed by Dudman.
One of ordinary skill in the art would have been motivated to make this modification in order to not have to match machine characteristics identical to the fab operations completed by running the process as discussed in Col 1 lines 46-56 by Dudman “…As a result, in a traditional approach, it is often attempted to match the tool performance characteristics (TPCs ), including machine characteristics, between process tools performing similar operations in one or more fab operations. With this approach, it is incorrectly believed that matched TPCs between similar process tools, even if identical in manufacturer and type, will result in identical or near-similar yields from each of the matched process tools. Unfortunately, even with matched process tools, yields are often subject to significant variance in what may otherwise appear to be an 55 identical fab process…”. Dudman further discussed in Col 1 lines 57-67 an improvement where the tools adjusted across hundreds of tools “…An attempt to improve upon the traditional approach has also proven unfavorable where oxidation time of a particular process tool is adjusted in relation to the yield result so as to achieve a desired yield output and characteristic. Unfortunately, even with this attempted improvement, the traditional approach remains faulted as these time adjustments are limited to a single fab process for a single fab recipe on a particular process tool. This approach is not suited to accommodate typical fab production runs and foundry services having tens or hundreds of distinct processes being performed across tens or hundreds of process tools…”

Shanmugasundram and Dudman do not appear to explicitly disclose
(d) processing the substrate by the generated new recipe that satisfies the predetermined condition.

However, Ishii teaches (d) processing the substrate by the generated new recipe that satisfies the predetermined condition.
 (The particle counter 124 counts the number of particles (foreign substances) attached to the wafer surface, and sends the counted number to the operation controller 133. The operation controller 133 may change processing recipes at the Substrate processing apparatus 127 depending on the counted number of particles. For example, if the counted number of particles is greater than a predetermined reference value, then the substrate processing apparatus 127 may increase a time of the scrubbing process." [0139]).
Shanmugasundram, Dudman, and Ishii are analogous art because they are from the same field of endeavor, substrate processing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the the controller being further configured to analyze the plurality of recipe models to generate the recipe and calculate a value of a processing (d) processing the substrate by the generated new recipe that satisfies the predetermined condition. as disclosed by Ishii.
One of ordinary skill in the art would have been motivated to make this modification in order to “In the processes of fabricating these devices, foreign Substances, such as fine particles and dusts, may be attached to the devices. The foreign Substances attached to the devices could be a cause of a short circuit between interconnects and a malfunction of the circuit. Therefore, in order to increase reliability of the devices, it is necessary to clean a wafer on which the devices are fabricated so as to remove the foreign Substances from the wafer” (Ishii, [0005]).

Claims 18 and 19 (method) are rejected under 35 U.S.C. 103 in a substantially similar rejection as Claims 8 and 9 (system), mutatis mutandis.
Claim 20 is rejected under 35 U.S.C. 103 in a substantially similar rejection as Claim 1 (system), mutatis mutandis.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Shanmugasundram et al., U.S. Patent Application Publication 2002/0197745 A1 (hereinafter ‘Shanmugasundram’) in view of
Dudman et al., United States Patent 7,983,776 B2 (hereinafter ‘Dudman’) further in view of
Ishii et al., U.S. Patent Application Publication 2013/0213437 A1 (hereinafter ‘Ishii’) further in view of
Brown et al., “A step-by-step guide to non-linear regression analysis of experimental data using a Microsoft Excel spreadsheet” (hereinafter ‘Brown’).

Regarding Claim 7: Shanmugasundram, Dudman, and Ishii teach The substrate processing apparatus according to claim 1, 
Shanmugasundram teaches wherein the controller analyzes the plurality of recipe models (Fig.5 shows the analysis of the recipes as part of the feedback loop)

Shanmugasundram, Dudman, and Ishii do not appear to explicitly disclose
with a generalized reduced gradient method (GRG).

However, Brown teaches with a generalized reduced gradient method (GRG) ("SOLVER, however, uses another iteration protocol, which is based on the robust and reliable generalized reduced gradient (GRG) method...They all require the user to input initial parameter values and use these values to provide a better estimate of the parameters employing an iterative process. With the same set of data all of these methods should yield the same parameter values" [Pg.194, Sec 2.2]).
Shanmugasundram, Dudman, Ishii, and Brown are analogous art because they are from the same field of endeavor, substrate processing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein the controller analyzes the plurality of recipe models as disclosed by Shanmugasundram, Dudman, and Ishii by with a generalized reduced gradient method (GRG) as disclosed by Brown.
One of ordinary skill in the art would have been motivated to make this modification in order to since “Non-linear regression is a powerful technique for standardizing data analysis” (Brown, [Pg.198, Conclusion]) and since it is “ideally suited to fitting data with non-linear functions via an iterative algorithm” (Brown, [Pg.192, Intro]).

Claims 17 (method) is rejected under 35 U.S.C. 103 in a substantially similar rejection as Claim 7 (system), mutatis mutandis.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Shanmugasundram et al., U.S. Patent Application Publication 2002/0197745 A1 (hereinafter ‘Shanmugasundram’) in view of
Dudman et al., United States Patent 7,983,776 B2 (hereinafter ‘Dudman’) further in view of
Ishii et al., U.S. Patent Application Publication 2013/0213437 A1 (hereinafter ‘Ishii’) further in view of
Guthrie et al., United States Patent 5,709,593 (hereinafter ‘Guthrie’).

Regarding Claim 12: Shanmugasundram, Dudman, and Ishii teach The substrate processing apparatus according to claim 1, 
Shanmugasundram teaches wherein the substrate processing apparatus is a polishing apparatus including a polishing head, ("CMP tool includes a polishing device (having an attached wafer to be polished) positioned above a rotatable circular platen on which a polishing pad is mounted...Once the slurry has been applied to the polishing pad, a downward force may be applied to a rotating head to press the attached wafer against the pad. As the wafer is pressed against the polishing pad, the wafer is mechanically and chemically polished." [0004]), 
Shanmugasundram teaches the plurality of recipe items include ("t1 , t2 , t3 , t4 , and t5 are the polishing times for polishing steps 1, 2, 3, 4, and 5, respectively" [0034])
Shanmugasundram teaches the processing result is a polishing amount profile or a film thickness distribution of the substrate after the processing ("A thickness measurement is taken across the polished wafer to obtain a wafer thickness profile" [0073]; "The thickness of the polished wafer is measured and deviation from the predicted thickness is determined in step 530" [0074]).

Shanmugasundram, Dudman, and Ishii do not appear to explicitly disclose


However, Guthrie teaches a number of revolutions of the polishing head, a number of revolutions of the substrate, ("carrier head recipe 624 contains a function 630 indicating the distance d from the center of the substrate to the center 575 of the polishing pad as a function of time, the flow rate of slurry through the central slurry feed port 202, the substrate rotation rate, the polishing pad rotation rate" [Col.16, lines 5-9]; the number of revolutions can be calculated from the rotation rate; The polishing pad comprises of the polishing head)
Guthrie teaches a position of the polishing head "Conditioning head recipe 626 contains a function controlling the position of conditioning head 134" [Col.16, line 20-21]).
Shanmugasundram, Dudman, Ishii, and Guthrie are analogous art because they are from the same field of endeavor, substrate processing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of recipe items, and a processing time, as disclosed by Shanmugasundram, Dudman, and Ishii by a number of revolutions of the polishing head, a number of revolutions of the substrate, a position of the polishing head as disclosed by Guthrie.
One of ordinary skill in the art would have been motivated to make this modification in order to since “each ‘recipe’ is a data file containing processing data which is used by control program to control the polishing system” (Guthrie, [Col.16, lines 3-5]) and to perform processing of the substrate.

Regarding Claim 13: Shanmugasundram, Dudman, Ishii, and Guthrie teach The substrate processing apparatus according to claim 12, 
Shanmugasundram teaches wherein the plurality of recipe models are generated by changing a combination of values of the recipe items other than the processing time. ("The polishing parameters may further include a parameter selected from the group consisting of polishing time, polishing pad down forces and velocity, slurry flow and composition, conditioning time, conditioning disk down forces and velocity, oscillating speeds of both the conditioning disk and the wafer carrier." [0020]; "the within wafer thickness uniformity can be improved or maintained run-to-run by adjusting the polishing parameters during wafer polishing to correct for unmodeled effects or to correct for drift in the polishing process conditions. By way of example, polishing time, polishing pad down forces and velocity, slurry flow and composition, conditioning time, conditioning disk down forces and velocity, oscillating speeds of both the conditioning disk and the wafer carrier may be adjusted during the polishing operation in a feedback and feedforward loop that predicts and then optimizes the polishing recipe." [0054])

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole limitation as set forth in claims 4, specifically


wherein the controller is configured to generate the at least one recipe model to be added, by determining a set of the plurality of the recipe items which includes a value between a value of at least one recipe item of one recipe model and a value of the at least one recipe item of another recipe model, and obtaining the processing result under the condition of the set of the plurality of recipe items with a simulation or a statistical method.

In combination with the remaining features and elements of the claim from which the claim depends.

Conclusion
Claims 1, 7-14, and 17-20 are rejected.
Claim 4 is objected to.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146